662 S.E.2d 671 (2008)
STATE
v.
Darrell Wayne MANESS.
No. 402A06.
Supreme Court of North Carolina.
June 3, 2008.
M. Gordon Widenhouse, Jr., Chapel Hill, Katherine Jane Allen, Assistant Appellate Defender, for Maness.
Wlliam B. Crumpler, Assistant Attorney General, Rex Gore, District, Attorney, for State of NC.
The following order has been entered on the motion filed on the 30th day of May 2008 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 9th day of July 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 3rd day of June 2008."